DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species I, directed to a pump apparatus with a suction tube inserted through the center of a container and through the center of a cap on the container, where the cap does not have an extending collar, and the pliable sealing ring is separate from the cap and slides within the container, as shown in Figures 1-3
Species I(a), directed to a pump apparatus of Species I, with the outlet valve 164, as shown in Figure 1
Species I(b), directed to a pump apparatus of Species I, with the nozzle 700, as shown in Figures 7-8
Species II, directed to a pump apparatus with a suction tube placed to the side of a container and to the side of a cap on the container, where the cap does not have an extending collar, and the pliable sealing ring is separate from the cap and slides within the container, as shown in Figures 4-6
Species II(a), directed to a pump apparatus of Species II, without nozzle 700, as shown in Figures 4-6
Species II(b)
Species III, directed to a pump apparatus with a suction tube inserted through the center of a container and through the center of a cap on the container, where the cap does not have an extending collar, and the pliable containment structure is attached to the internal surface of the container via an adhesive, as shown in Figures 9-10
Species IV, directed to a pump apparatus with a suction tube inserted through the center of a container and through the center of a cap on the container, where the cap does not have an extending collar, and the pliable containment structure is attached to the internal surface of the container via support rings and support arms, as shown in Figures 11-13
Species V, directed to a pump apparatus with a suction tube inserted through the center of a container and through the center of a cap, the cap formed in the container to form a unitary piece, where the cap has an extending collar, and the pliable sealing ring is separate from the cap and slides within the container, as shown in Figure 14A, 16 & 19-21
Species V(a), directed to a pump apparatus of Species V, without a plunger pusher 1500, as shown in Figures 14A, 16 & 19-21
Species V(b), directed to a pump apparatus of Species V, with the plunger pusher, as shown in Figures 18A-18C
Species VI, directed to a pump apparatus with a suction tube inserted through the center of a container and through the center of a cap on the container, where the cap has an extending collar, and the pliable sealing ring is separate from the cap and can seat in the cap, as shown in Figure 14B
Species VI(a)
Species VI(b), directed to a pump apparatus of Species V, with the plunger pusher, as shown in Figures 18A-18C
Species VII, directed to a pump apparatus with a suction tube with alignment extensions and a cap with alignment grooves, as shown in Figure 14C
NOTE: cap 1400, in Figure 14C does not have any hole/apertures, so it is not clear which embodiment, if any, corresponds to the cap shown in Figure 14C
Species VIII, directed to a pump apparatus with a suction tube inserted through the center of a cap, where the cap is comprised of two separate pieces, a body portion arranged within the container, as shown in Figures 15 & 18A
NOTE: although Paragraph 0025 states Figure 15 is a partial exploded view of the apparatuses shown in Figures 14A-C, this does not appear to be the case, as the exploded view shows the cap in two pieces, and the extending collar has a different shape than any of the embodiments shown in Figures 14A-C
Species IX, directed to a pump apparatus with a suction tube inserted through the center of a cap, where the cap appears to be comprised of two separate pieces, a body portion arranged within the container, as shown in Figure 15
The species are independent or distinct because the placement of the suction tube, the type of sealing structure, and the structure of the nozzle affects the pressure within the system and how fluid flows through the system. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, none of the claims are generic, and Figure 22 is generic to Species I, Species V, Species VI, and Species VIII.
There is a search and/or examination burden for the patentably distinct species as set forth above because the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BRANDT whose telephone number is (303)297-4776.  The examiner can normally be reached on Monday-Thursday 10-6, MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID N BRANDT/            Examiner, Art Unit 3746